18-14010-jlg       Doc 92       Filed 12/20/18        Entered 12/20/18 15:37:38     Main Document
                                                     Pg 1 of 2


WILLIAM K. HARRINGTON
UNITED STATES TRUSTEE
U.S. Department of Justice
Office of the United States Trustee
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0539
By:     Andrea B. Schwartz, Esq.
        Benjamin J. Higgins, Esq.
        Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                              Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                              Case No. 18-14010 (JLG)

                                                                   (Jointly Administered)

                                          Debtors.
---------------------------------------------------------------x

                           NOTICE OF APPOINTMENT OF OFFICIAL
                           COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to Section 1102(a)

of title 11, United States Code, hereby appoints the following unsecured creditors that are willing

to serve on the Official Committee of Unsecured Creditors of Synergy Pharmaceuticals Inc. and

its affiliated debtors-in-possession:

        1.       Wilmington Savings Fund Society, FSB
                 WSFS Bank Center
                 500 Delaware Avenue
                 Wilmington, Delaware 19801
                 Attention: Patrick J. Healy, Senior Vice President
                 Telephone: (302) 888-7420

        2.       1992 MSF International Ltd.
                 40 West 57th Street – 32nd Floor
                 New York, New York 10019
                 Attention: Damon P. Meyer, Managing Director
                 Telephone: (212) 287-4908
18-14010-jlg    Doc 92     Filed 12/20/18    Entered 12/20/18 15:37:38       Main Document
                                            Pg 2 of 2


      3.       Healix Global, Inc.
               f/k/a Healix, Inc.
               100 West 33rd Street
               New York, New York 10001
               Attention: Jack Triolo, Director Finance Operations
               Telephone: (212) 605-7801

      4.       McKesson Corporation
               d/b/a RelayHealth Pharmacy
               450 Lindbergh Drive
               Moon Township, Pennsylvania 15108
               Attention: Ben R. Carlsen, Counsel, Credit & Bankruptcy
               Telephone: (404) 461-4232

      5.       Sudler & Hennessy, LLC
               230 Park Avenue South
               New York, New York 10003
               Attention: Chris Borella, Chief Financial Officer
               Telephone: (212) 614-3956


Dated: New York, New York
       December 20, 2018

                                                    WILLIAM K. HARRINGTON
                                                    UNITED STATES TRUSTEE

                                                    By      Andrea B. Schwartz
                                                            Andrea B. Schwartz
                                                            Benjamin J. Higgins
                                                            Trial Attorneys
                                                    U.S. Department of Justice
                                                    Office of the United States Trustee
                                                    201 Varick Street, Room 1006
                                                    New York, NY 10014
                                                    Tel. (212) 510-0500




                                               2
